Citation Nr: 1129550	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a back condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk



INTRODUCTION

The Veteran served on active duty from December 1984 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The reopened issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A January 1989 rating decision denied service connection for a back disorder, and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final February 1989 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision is final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back condition is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate their claims, and redefined its duty to assist them in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The RO denied service connection for a back disorder in January 1989, and notified the Veteran of the decision in February 1989.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the January 1989 denial was that there was no current back disorder found at the Veteran's November 1988 VA examination.

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Since the January 1989 rating decision, evidence added to the record includes various private records and specifically treatment reports from Dr. K. Dewayne Eubanks from April 2004, a report of an April 2004 magnetic resonance imaging (MRI) scan of the Veteran's spine at Regional Medical Center of NEA, treatment reports from Dr. Rebecca Barrett-Tuck from June 2004 to April 2008, treatment reports from Dr. Brandy A. Davis from October 2006 to January 2009, and reports from thoracic and lumbar spine MRIs at St. Bernards Medical Center in September 2007.  The October 2009 VA examination report also contains evidence pertinent to this issue.

The April 2004 lumbar spine MRI report includes an impression of a medium-sized, central L4-L5 disc protrusion.  The treatment records from Dr. Eubanks from April 2004 include an impression of acute left radiculopathy with left L4-L5 contained paracentral disc herniation.  The treatment records from Dr. Barrett-Tuck show the Veteran had surgery in June 2004 for a disc herniation of the L4-L5 on the left, and surgery in October 2007 for disc herniation recurrence L4-L5 on the right with degenerative disc disease and micro instability.  The treatment records from Dr. Davis between October 2006 and January 2009 include numerous complaints by the Veteran of back pain and stiffness, as well as follow-up care after the Veteran's two back surgeries.  Finally, the October 2009 VA examination report notes a diagnosis of chronic low back pain with degenerative arthritis of the L5-S1 interspace.  These medical reports and treatment records are "new," as they had not been previously considered by VA.  They are also "material," as they show a currently diagnosed back condition, the basis on which the Veteran's claim was previously denied.  

Thus, the Veteran's private treatment records raise the reasonable possibility of substantiating the Veteran's claim.  Because new and material evidence has been submitted, the issue of entitlement to service connection for a back condition is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a back condition is reopened, and to that extent only, the appeal is granted.


REMAND

At the Veteran's July 1983 service entrance examination, mild scoliosis per x-ray was noted by the examiner.  The Veteran reported he did not have recurrent back pain on his July 1983 entrance medical report, and a gunshot wound the Veteran suffered at age 5 was noted.  May 1984 and November 1987 in-service x-rays found a mild thoracic scoliosis convexity to the right.  In July 1987 the Veteran began complaining of neck pain and headaches; in September 1987 the Veteran complained of chronic upper thoracic back pain, and was ordered in a Physical Profile Serial Report dated the same month not to lift greater than 10 pounds because of left side weakness of the thoracic spine.  The Veteran's complaints of, and treatment for, upper back and neck pain through February 1988 are of record.  In April 1988, a Physical Evaluation Board found the progression of the Veteran's chronic back pain secondary to scoliosis overcame the presumption of fitness, and recommended the Veteran be discharged with severance pay.  Post-service, acute left radiculopathy with left L4-L5 contained paracentral disc herniation was diagnosed in April 2004, and the Veteran had surgery in June 2004 for a disc herniation of the L4-L5 on the left, and surgery in October 2007 for disc herniation recurrence L4-L5 on the right with degenerative disc disease and micro instability.  

The question before the Board, then, is whether the current diagnoses and the in-service diagnoses are related.  The October 2009 VA examiner's opinion only addressed the etiology of the Veteran's chronic lower back pain; this opinion is insufficient.  On remand, a VA examiner must determine whether the Veteran's thoracic scoliosis is congenital, and if so, whether it is a congenital disease or defect.  If the examiner determines the Veteran's scoliosis is a congenital or developmental defect, only a disability resulting from a superimposed injury may be granted service connection.  38 C.F.R. §§ 3.303, 4.9 (2010); VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel opinion 01-85 (March 5, 1985)].  If the VA examiner concludes the Veteran's scoliosis is a congenital disease, or not a congenital condition, then the VA examiner must determine whether the pre-existing scoliosis itself was permanently aggravated by the Veteran's service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Further, a VA examiner must determine whether the Veteran's current back condition is related directly to his service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran has maintained throughout his appeal, in every written statement to VA from his April 2009 claim through a December 2009 written statement, that his job as a masonry specialist during almost all of his service period caused or contributed to his current back condition.  Therefore, remand is required to obtain a nexus opinion as to whether the Veteran's current back condition is related to his service, to include as due to his service specialty.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from a VA examiner, other than the one who conducted the October 2009 VA examination, to determine if the Veteran's pre-existing thoracic spine scoliosis is a congenital or developmental defect.  If it is a congenital defect, the examiner should determine if any of the Veteran's currently diagnosed back conditions are at least as likely as not (fifty percent probability or greater) due to a superimposed disease or injury in service, resulting in increased disability that is beyond the natural progression of the pre-existing scoliosis.  If the VA examiner determines the scoliosis is not a congenital condition, or that it is a congenital disease, then the examiner should offer his/her opinion whether the pre-existing scoliosis was at least as likely as not (fifty percent probability or greater) aggravated by the Veteran's service.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinions are based.

2.  Also obtain an opinion from the same VA examiner as above as to whether it is at least as likely as not (fifty percent probability or greater) that the Veteran's currently diagnosed lumbar spine conditions are directly related to his service, to include his job as a masonry specialist.  The opinion should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


